DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 05/02/2022.
Claims 27-31 and 34-37 have been amended. Claims 1-26 and 39 have been newly canceled and no claims have been newly added.
Claims 27-38 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,513,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.





Claim Objections
Claims 27, 29, 31 and 37 are objected to because of the following informalities:  
Regarding claim 27, the phrase “seeding the cell aggregates” in step (a) should be “seeding cell aggregates” as there is no prior recitation of cell aggregates in this amended claim.
The phrase “in the same plane inside each support of the one or more support” in lines 23-24 of newly amended claim 27 is grammatically incorrect. This should be “in the same plane inside each support of the two or more supports”.
The phrase “and/or” in lines 10 and 16 should be “and” based on Applicant’s disclosure (see Figures 1 and 2).
Regarding claim 29, the phrase “placing a guide member onto the one support of the plurality of supports” appears to be incorrect and should be “placing a guide member onto the two or more supports of the plurality of supports”.
Regarding claims 31 and 37, the phrase “into container holding a liquid” is grammatically incorrect and should be “into a container holding a liquid”.

  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 33, this claim is drawn to the method of claim 27 and recites the phrase “wherein a first plurality of net shaped or matrix shaped spaces that are smaller than the size of the cell aggregates (spheroids) and a second plurality of net shaped or matrix shaped spaces that are larger than the size of the cell aggregates (spheroids) are formed inside the plurality of frames of each support”. This phrase contradicts the limitations of claim 1 (of which claim 33 is dependent upon through claim 27) because claim 1 requires “wherein the plurality of net shaped or matrix shaped spaces defines a plurality of physical boundaries capable of holding cell aggregates” in lines 19-20. It is unclear how the spaces can be capable of holding cell aggregates if they are larger than the cell aggregates and therefore this claim is indefinite. 

Regarding claim 34, this claim is dependent upon claim 1 which has been canceled and thus rendering the metes and bounds of the claim unclear and the claim indefinite.
Because claims 35-38 depend from indefinite claim 34 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

Appropriate correction is required.



Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant asserts that their amendments have overcome all the claim objections and rejections from the last office action.
This is not found persuasive as there are now some new issues with the amended claims as recited above.



Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632